Title: To Thomas Jefferson from John Sullivan, with Account of Expenses for Obtaining Moose Skeleton, 26 April 1787
From: Sullivan, John,Jefferson, Thomas
To: Jefferson, Thomas




Dear Sir
Durham April 26th. 1787

This Letter comes by my good friend Captain Samuel Pierce on board of whose vessel I send a Large Box containing the Articles mentioned in the Inclosed Account, which will show you the amount of Expences. A copy of my directions to him which I also inclose will show the means used by me to forward those expensive Curiosities to you. Capt. Pierce from motives of friendship for me has engaged to transport it to England and forward it to havre De Grace without any Expence except what may be Demanded for the Conveyance from England to France. And from motives of friendship for you I only Charge for the expences I have paid in Cash without any thing for my own Trouble which has been very considerable. I wish them safe to hand and am very respectfully sir Your most obedt. Servt.,

Jno. Sullivan



Enclosure

His Excellency Thos. Jefferson Esqr. To Jno. Sullivan Dr. 1787


£
s
d


To paid Capt. Robert Colburn for the Skeletonof a moose and Transporting to Durham
28
13
 2 


To a pair of moose horns and Expence ofprocuring them
3
15
 0 


To a pair of Elks horns & expence of procuring
2
10
 0 


To a pair of Deers horns & expence of procuring
1
10
 0 


To a pair of Carribous Horns & Expence of procuring
3
15
 0 


To expence of cleansing the Skeleton from fleshand salting and tending the same to preventputrefaction
2
14
 0 


To paid a Tanner for fleshing the Skins

12
 0 


To paid Expence of Dressing the Skins to preserveit with the hair on, free from worms &c withexpence of Allum brick Dust & Tobacco
2
18
 0 


To paid Expence of a Box and putting up the skeleton &c

16
 0 


To expence of sending the Box to Portsmouth

12
 0 



To paid for horns of the Spike hornd Buck

18
 0 


To paid Expence of 3 times sending to EffinghamConnecticut River and the province of Main, toprocure the skeleton
12
0
 0 


To Truckage and Storage paid at Durham andPortsmouth
1
4
 0 


 Errors Excepted Lawful money
61
17
 2 


Equal in Sterlg. to
46
7
10½


 To Jno. Sullivan

